19-23013-rdd       Doc 262       Filed 05/24/21 Entered 05/24/21 09:57:36                   Main Document
                                              Pg 1 of 4




   Aaron R. Cahn
   Carter, Ledyard & Milburn LLP
   2 Wall Street
   New York, New York 10005
   Telephone: (212) 238-8629
   Facsimile: (212) 732-3232
   e-mail: bankruptcy@clm.com

   Attorneys for Bunk Williamsburg LLC

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
   __________________________________________x
                                                                  :
   In Re                                                          :     Chapter 11
                                                                  :
   53 STANHOPE, LLC , et. al.1                                    :
                                                                  :     Case No. 19- 23013 (RDD)
                                                                  :     (Jointly Administered)
                                       Debtors.                   :
                                                                  :
   ---------------------------------------------------------------x

                            REPLY OF BUNK WILLIAMSBURG LLC


           Bunk Williamsburg LLC (“Bunk Williamsburg”), replying to the objection (the

   “Objection”) of Debtor D&W Real Estate Spring LLC (“D&W”) to its motion to deem its

   proof of claim timely filed, states as follows.

       DEBTOR DOES NOT DISPUTE BUNK WILIAMSBURG’S LACK OF NOTICE

           1.    Debtor does not dispute that Bunk Williamsburg had no notice of either the

   bankruptcy filing or the claims bar date. Specifically, Debtor does not deny having

   neglected to list this claimant on its schedules, statement of affairs or creditor matrix, nor

   1
     The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification
   number are as follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127
   Rogers LLC (3901); 325 Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474);
   Natzliach LLC (8821); 92 South 4th St LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133
   Greene Ave LLC (0095); APC Holding 1 LLC (0290); D&W Real Estate Spring LLC (4591); Meserole
   and Lorimer LLC (8197); 106 Kingston LLC (2673); Eighteen Homes LLC (8947); 1213 Jefferson LLC
   (4704); 167 Hart LLC (1155).
                                                       1
   9864794.1
19-23013-rdd    Doc 262      Filed 05/24/21 Entered 05/24/21 09:57:36           Main Document
                                          Pg 2 of 4



   does it deny the factual showing that Bunk Williamsburg was provided any actual notice

   of the existence of the bankruptcy. Indeed, by alleging that the Debtor informed Bunk

   Williamsburg of the bankruptcy filing after the commencement of the lawsuit in

   November 2020, Debtor implicitly agrees that this claimant had no opportunity to file a

   claim before the bar date expired in 2019.

         2.       Rather than contest the foundation for this motion, Debtor attempts to

   foreclose Bunk Williamsburg the opportunity to assert a claim by pointing out that the

   claim that was filed in January did not attach supporting documentation, and then by

   disingenuously claiming that any claim asserted by Bunk Williamsburg would be

   “futile.” Neither of these excuses are grounds to deny the instant motion.

   FAILURE  TO   ATTACH    DOCUMENTS                         DOES       NOT      REQUIRE
   DISALLOWANCE OF THE CLAIM

         3.    As the Objection notes, a claim submitted without proper documentation is

   not entitled to a consideration of prima facie validity. But that does not mean that the

   claim should be disallowed; all it means is that the claimant bears the burden of

   establishing the validity of its claim. As Judge Wedoff noted in in re Guidry, 321 B.R.

   712 (Bankr. N.D. Ill. 2005):


   Section 501(a) of the Code provides that a creditor having a claim may file a proof of
   claim in a debtor's case. A proof of claim, according to Rule 3001(a) of the Federal
   Rules of Bankruptcy Procedure, is simply "a written statement setting forth a
   creditor's claim," conforming substantially to the appropriate Official Form, currently
   Form 10. Under § 502(a) of the Code, a proof of claim filed pursuant to § 501 is
   deemed allowed unless a party in interest objects. And under § 502(b), if a party
   objects, the court, after notice and a hearing, must allow the claim except to the
   extent that it is subject to one or more of nine grounds for disallowance enumerated
   in § 502(b). (Additional grounds for disallowance, set out in § 502(d) and (e), do not
   apply to claims of the sort involved here.) None of the grounds for disallowance set
   out in § 502(b) involves failure to attach documents to a proof of claim.



                                                2
   9864794.1
19-23013-rdd    Doc 262      Filed 05/24/21 Entered 05/24/21 09:57:36           Main Document
                                          Pg 3 of 4



   The basis for the debtors' claim objections is instead Fed. R. Bankr. P. Rule 3001(c).
   It provides: "When a claim... is based on a writing, the original or a duplicate shall be
   filed with the proof of claim. If the writing has been lost or destroyed, a statement of
   the circumstances of the loss or destruction shall be filed with the claim." Rule
   3001(c), however, does not say that a failure to comply with its terms should result in
   disallowance of the claim for which the noncompliant proof was filed. Nor could it.
   The legislation allowing the Supreme Court to prescribe bankruptcy rules states that
   the rules shall not "abridge, enlarge, or modify any substantive right." 28 U.S.C. §
   2075. Thus, a bankruptcy rule cannot create a ground for disallowance of claims not
   set out in the Code.

   321 B.R. at 714. Clearly, the claimant’s failure to attach documentation is not a basis for

   disallowing the claim. And it therefore follows that there is no basis for denying this

   motion to deem the proof of claim timely filed. In any event, Bunk Williamsburg, on this

   motion, has provided substantial documentation to support its claim.

   BUNK WILLIAMSBURG’S SUPREME COURT ACTION SUFFICIENTLY PUT
                DEBTOR ON NOTICE OF ITS CLAIMS

          3.    As the Objection notes, Bunk Williamsburg, in November 2020, filed an

   action in the Supreme Court, Kings County (Index No. 523600/2020) against the Debtor

   and the prior tenant, 740 Driggs Café LLC. That action, which was voluntarily dismissed

   once counsel was notified that D&W had filed a bankruptcy case, set forth Bunk

   Williamsburg’s claim that it paid $210,000 to acquire the lease from 740 Driggs Café,

   pursuant to misrepresentations by D&W and 740 Driggs Café that the premises were

   legally usable as a restaurant. The complaint also sought an additional amount of

   $210,000 in rent payments made for an unusable space. And finally, the complaint sought

   an additional $400,000 in funds laid out by the claimant in its attempt to develop a

   functioning restaurant. A copy of that complaint is attached hereto as Exhibit “A.” In

   addition, a copy of the agreement assigning the lease to Bunk Williamsburg was attached

   to the moving papers as Exhibit “A.” Bunk Williamsburg intends to further amend its

   claim to add additional specification of the amounts it claims are due from this Debtor.
                                               3
   9864794.1
19-23013-rdd     Doc 262     Filed 05/24/21 Entered 05/24/21 09:57:36         Main Document
                                          Pg 4 of 4



                  BUNK WILLIAMSBURG’S CLAIM IS NOT “FUTILE”

           4.     The Debtor’s last argument is that Bunk Williamsburg’s claim is “futile”

   because the notice of violation was removed in March of this year. But obviously, the

   curing of the violation two months ago doesn’t compensate this claimant for the payment

   it made for a non-usable space as well as the expenses that it advanced during all that

   time.



                                       CONCLUSION

           For the foregoing reasons, Bunk Williamsburg’s proof of claim, filed January 11,

   2021, should be deemed to have been timely filed.

   Dated: May 24, 2021
          New York, New York

                                               CARTER LEDYARD & MILBURN LLP

                                               ____/s/Aaron R. Cahn____
                                               Aaron R. Cahn
                                               Carter Ledyard & Milburn, LLP
                                               Attorneys for Bunk Williamsburg LLC
                                               2 Wall Street
                                               New York, NY 10005
                                               Telephone: (212) 732-3200
                                               Fax: (212) 732-3232
                                               Bankruptcy@clm.com




                                               4
   9864794.1
